Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated March 21, 2019, claims 1-16
are active in this application.
Specification

If there are cross-reference to related applications, please include the 

respective patent numbers, if known.

Information Disclosure

The IDS filed Mach 21, 2019 through October 29, 2020 has been considered.

 
Drawings

The drawings filed Mach 21, 2019 have been approved.


Allowable   Subject   Matter

Claims 1-16 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, comparing an output of the non-volatile memory cell against a reference value on a single reference line and generating a digital output bit of a first value if the memory cell output is greater than the reference value and generating a digital output bit of a second value if the memory cell output is less than the reference value; and repeating the comparing step to generate each of the 
-with respect to claim 7, generating a second digital output bit of a first value if the non-volatile memory cell output is greater than the second reference value and generating a second digital output bit of a second value if the stored voltage is less than the second reference value; and generating a second digital output bit of a first value if the non-volatile memory cell output is greater than the third reference value and generating a second digital output bit of a second value if the non-volatile memory cell output is less than the third reference voltage.
-with respect to claim 12, an array of devices for receiving the input voltage and control signals and generating an output current, wherein the control signals activate one or more devices in the array of devices in a thermometer coding fashion; and a buffer mirror for receiving the output current and generating a reference voltage; wherein the reference voltage varies in response to the adjustable voltage source and the control signals.

Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.